Title: From Thomas Jefferson to Wilson, Potts & Easton, 1 September 1793
From: Jefferson, Thomas
To: Wilson, Potts & Easton



Gentlemen
Philadelphia Sep. 1. 1793.

The President having referred to me your petition on the capture of your vessel by the French privateer the Sans pareil, I consulted thereon with the Attorney general, well knowing that if the laws of the land give you any redress at all, it will be surer and quicker than any by negociation. The advice given you by Mr. Lee appears to be perfectly solid, and if you were in time in pursuing that, we presume it’s effect will be certain. If the vessel and cargo are no longer in the reach of legal process, the purchasers probably may be come at, and will we presume be deemed liable for a property which they possessed without title, for the condemnation by the French Consul was a mere nullity, he having no such jurisdiction. We had depended that Mr. Genet had taken measures to restrain the Consuls from arrogating this jurisdiction, application 
 
having been made to him for that purpose in the first case which came to the knolege of the government; but this not having been done, more effectual measures are now taking to restrain them. Should you fail of obtaining redress at law, be so good as to give me information of it, and the best means shall be taken for obtaining redress from the government of France. I have the honor to be gentlemen Your most obedt. servt

Th: Jefferson

